Exhibit 10.1

Interim Incentive Program

FINAL

Dated 5/18/06

The intention of the Compensation Committee is to structure an Interim Incentive
Program for the year 2006 as a bridge to a Long-Term Incentive Program which
will be put in place in 2007 pursuant to recommendations by the new CEO. The
existing 2005- 2007/2006-2008 program will remain in place. The proposed Interim
Program is for members of the current senior management team: Bob Bowen, Nino
Federico, Steve Kew, Dan Lyne, Linda Palmer, Kurt Pelsue, Ray Sansouci, Felix
Stuckland and Steve Webb.

This will be an annual program for 2006 with multi-year vesting, but will be
longer in term in the future. A certain number of restricted shares are made
available, a portion of which (“Time-Based”) will be granted based on continued
employment, and the remaining (“Performance-Based”) which will be granted
depending on the achievement of a Target. The total number of shares made
available will be determined annually based on peer data provided by an
independent third party consultant or by the Human Resources Department. The
actual Target percentage, or the Target metric itself, may change from year to
year and is not necessarily hard-wired to reflect the Plan. It will be
determined by the Board after careful consideration in each year.

The Board is committed to growth as a critical metric for future long-term
incentive programs, but is opting to wait until the new CEO is in place to set
it up. The 70/30 split described below allows the new CEO some flexibility in
determining the optimum balance between Time-Based and Performance-Based shares.

Variables Determined Annually

 

# Total Available Restricted Shares

   213,000  

Target

GSI Group 2006 Corporate (not division-level) Operating Margin % .

   10.0 %

Notes on Operating Profit Calculation

Operating Profit is net of all incentive programs, including transitioning CEO
and CFO, accounting charges related to equity grants, and other expenses that
may occur, such as Rugby rent, profit sharing expense, etc. However, the
following are not included as expense: (1) up to $475K of expenses related to
ETI foreign tax credit program and (2) compensation for the new CEO.
Furthermore, all revenue as well as direct expenses and income related to new
acquisitions are not included, as they would be covered under a special
acquisition & integration incentive plan.

It is the intent of the plan to exclude the benefits or costs of acquisitions in
this Interim Plan, unless circumstances warrant otherwise as discussed with the
Board of Directors. The current plan is that acquisitions should be eliminated
from operating profit for the first twelve months rolling regardless of their
performance. All direct cost incurred as a



--------------------------------------------------------------------------------

result of the acquisition with the exception of internal labor cost should for
incentive purposes be charged to the first twelve months of operating the
acquired business. Should the acquisition be small, such as a product line that
is integrated into another business, this could at the discretion of the
Compensation Committee be considered to be in the normal course.

Any divestitures made during the incentive period will not have any impact on
operating income targets. Should divestiture proposals come to the Board of
Directors for review, the effects of those proposals, if approved by the Board,
will be handled in an equitable fashion, so as to maintain the right motivation
for management to bring to the Board’s attention all creative opportunities for
improving the long term positioning of the business. Should a transaction result
in a capital gain, the Compensation Committee at its discretion can apply a
portion of this gain to the operating income calculation for incentive
compensation purposes.

Allocation of Time-Based vs. Performance-Based Shares

The total number of restricted shares available to each individual are allocated
as follows:

 

Performance-Based Restricted Shares

   70 %

Time-Based Restricted Shares

   30 %       

Total Available Shares

   100 %

Equity Kicker

If 105% of Target or greater is achieved, then there will be an additional
equity grant of 18% of the Total Available Shares, and this incremental amount
(only) will vest immediately.

Performance-Based Restricted Shares Granted

The number of Performance-Based Restricted Shares ultimately granted will be
determined according to the following table, as a percentage of Total Available
Shares.

 

Operating Income %

  

% Shares

Granted
based on
Performance

   

% Shares

Granted
based on
Time

   

% of Total

Available
Shares
Granted

 

8.5% or below

   0 %   30 %   30 %

9.0%

   21 %   30 %   51 %

9.5%

   46 %   30 %   76 %

10.0% [Target]

   70 %   30 %   100 %

10.5% or greater

   88 %   30 %   118 %

For all Operating Income results between 8.5% and 10.5%, linear interpolation
will be used to determine the number of shares granted.



--------------------------------------------------------------------------------

Vesting Schedule

The individual will be granted the Time-Based Shares (30% of their total
available shares) at the initiation of the program year (eg. May of Year 0). The
remaining percentage of the total shares will be granted at the end of the
program year, based on achievement of the Target, with the percentage determined
according to the table above. In both cases, the grants will vest ratably over 3
years starting one year after the initiation of the program (ie., after the
financials have closed for the program year), based on continued employment, as
shown below.

 

Time

   Start Date
3/10/06*   

Year 1

3/10/07

  

Year 2
3/10/08

  

Year 3
3/10/09

Time-Based Shares

   Escrowed    1/3 Vest    1/3 Vest    1/3 Vest

Performance-Based Shares

      Escrowed & 1/3 Vest    1/3 Vest    1/3 Vest

Equity Kicker

      Escrowed & Vested      

 

* In the future, the LTI will be in place by March 10, so March 10 will be
considered the start date of the program in a typical year. This year, the
actual start date is in fact May 18, 2006, however we will use March 10 as the
date for purposes of determining the anniversary date.

Notes

 

  •   Shares are put in escrow and then delivered to the participants as they
vest.

 

  •   Pursuant to Section 6.3(b) of the proposed 2006 Equity Incentive Plan, if
a Participant leaves voluntarily or is terminated, all unvested or unearned
shares will be forfeited. The only exception is if a change of control under
Section 9 of the Plan occurs. In that case, any outstanding time-based shares
will continue to vest post-acquisition in accordance with the terms of the Plan,
and any outstanding performance-based shares will vest immediately as to a pro
rata number of shares based on the time elapsed between the grant and the change
of control.

 

  •   For director-level managers not covered by this program, performance-based
equity (restricted or unrestricted shares) will be made available, per the
recommendation of management, in lieu of stock options.

 

  •   The Compensation Committee, with the assistance of management, needs to
review a budget for potential stock availability needs in the next few years for
this program, the director-level program, as well as the incoming CEO.

Individual Allocations

 

     Total # Available
Restricted Shares

Bob Bowen

   33,000

Nino Federico

   30,000

Steve Kew

   20,000

Dan Lyne

   20,000

Linda Palmer

   20,000

Kurt Pelsue

   20,000

Ray Sansouci

   30,000

Felix Stuckland

   20,000

Steve Webb

   20,000     

Total

   213,000     